Gill, G. J.
This case stands upon rehearing, motion for same having been presented, and allowed by the court of appeals. The court has re-examined the case in connection with the rehearing allowed in its companion ease, — Sass vs Thomas, 4 Ind. Ter. Rep.—(69 S. W. 893), — and we see no reason for changing or modifying the opinion heretofore announced in this case, and reported in 3 Ind. Ter. Rep. 545 (64 S. W., at page 531), and the opinion of the court will stand as therein reported, the case being-reversed and remanded, with instructions to the lower court to dissolve the perpetual injunction.
Reversed and remanded.